IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

ANDRES PENA,                        NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D17-3101

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 6, 2017.

An appeal from the Circuit Court for Bay County.
Michael C. Overstreet, Judge.

Andres Pena, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, Appellee.




PER CURIAM.

      AFFIRMED.

ROWE, MAKAR, and BILBREY, JJ., CONCUR.